UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6008


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIMOTHY LEE SCAIFE, a/k/a Timothy John Scaife,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:09-cr-00376-REP-1)


Submitted: December 21, 2020                                      Decided: January 11, 2020


Before AGEE and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Lee Scaife, Appellant Pro Se. Kenneth Ray Simon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Lee Scaife appeals the district court’s order denying his motion for a

sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Scaife, No. 3:09-cr-

00376-REP-1 (E.D. Va. Dec. 13, 2019); see also United States v. Legree, 205 F.3d 724,

730 (4th Cir. 2000) (recognizing there is no right to counsel in pursuing motion for sentence

reduction). We further deny Scaife’s motions to appoint counsel and to substitute counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2